Exhibit 10.3


LOCK-UP AGREEMENT
 
[ • ], 2015

Celsus Therapeutics Plc
24 West 40th Street, 8th Floor
New York, NY 10018
 
Ladies and Gentlemen:

The undersigned (the “Shareholder”) understands that Celsus Therapeutics Plc, a
company organized under the laws of England and Wales (“Celsus”), has entered
into a Share Exchange Agreement, dated as of July 10, 2015 (the “Agreement”),
with RPC Pharma Limited, a company organized under the laws of Malta (the
“Company”), pursuant to which Celsus will purchase all of the capital stock of
Volution Immuno Pharmaceuticals SA (“Volution”) from the Company, Volution’s
sole shareholder, in exchange for ordinary shares of Celsus (the “Acquisition”).
Capitalized terms used but not otherwise defined in this agreement (this
“Lock-Up Agreement”) will have the meanings ascribed to such terms in the
Agreement.

As a material inducement to the willingness of each of Celsus and the Company
entering into the Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Shareholder agrees
that during the period beginning on the Completion Date and continuing until and
including the 180 day anniversary of the Completion Date (the “Restricted
Period”), the Shareholder (or its successors, assigns or designees) will not (A)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Celsus Shares or any securities convertible into or exercisable or exchangeable
for Celsus Shares, including without limitation, such other securities of Celsus
which may be deemed to be beneficially owned by the Shareholder in accordance
with the rules and regulations of the Securities and Exchange Commission and
securities of Celsus which may be issued upon exercise of a share option or
warrant (collectively, the “Shareholder’s Shares”) or (B) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Celsus Shares or such other securities, whether
any such transaction described in clause (A) or (B) above is to be settled by
delivery of Celsus Shares or such other securities, in cash or otherwise (the
“Restrictions”).

None of the Restrictions apply to the disposal of any of the Shareholder’s
Shares or of any interest therein: (i) pursuant to acceptance of any offer
(regardless of whether it is recommended by the board of the Company or not)
made by any person in force to holders of the same class of shares as the
Shareholder’s Shares to acquire the whole or any part of the shares of such
class; or (ii) pursuant to an irrevocable commitment or undertaking to accept a
general offer of the kind referred to in (i); or (iii) pursuant to a scheme of
arrangement under Part 26 of the Companies Act 2006 (the “Act”) providing for
the acquisition by any person of the whole or any part of the shares of such
class of shares as the Shareholder’s Shares; or (iv) to a shareholder of the
Shareholder provided that (a) any such disposal (when taken together with all
other such disposals to a shareholder of the Shareholder) does not account for
more than 70% of the Shareholder’s Shares and (b) such person or entity shall
enter into a deed prior to the transfer to be bound, mutatis mutandis by the
restrictions contained in this Lock Up Agreement; or (v) pursuant to a
conversion or redesignation of any of the Shareholder’s Shares of one class to
become shares of another class (but for the avoidance of doubt the Restrictions
shall apply to any such shares issued as a result of such conversion or
redesignation).

1

--------------------------------------------------------------------------------

 
 

An attempted transfer in violation of this Lock-Up Agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
Lock-Up Agreement, and will not be recorded on the share transfer books of
Celsus. Celsus may cause the legend set forth below, or a legend substantially
equivalent thereto, to be placed upon any certificate(s) or other documents or
instruments evidencing ownership of the Shareholder’s Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

The Shareholder hereby represents and warrants that the Shareholder has full
power and authority to enter into this Lock-Up Agreement. All authority
conferred or agreed to be conferred and any obligations of the Shareholder under
this Lock-Up Agreement will be binding upon the successors, assigns, heirs or
personal representatives of the Shareholder.

The Shareholder understands that each of Celsus and the Company is relying upon
this Lock-Up Agreement in proceeding toward consummation of the Acquisition. The
Shareholder further understands that this Lock-Up Agreement is irrevocable and
is binding upon the Shareholder’s heirs, legal representatives, successors and
assigns.

This Lock-Up Agreement and any claim, controversy or dispute arising under or
related to this Lock-Up Agreement will be governed by and construed in
accordance with English law, without regard to the conflict of laws principles
thereof. Each party irrevocably agrees that the courts of England and Wales
shall have exclusive jurisdiction to settle any dispute relating to the Lock-Up
Agreement. Each party irrevocably agrees that any process in any legal action or
proceedings relating to any dispute relating to the Lock-Up Agreement may be
served on it in accordance with the provisions of clauses 13 and 14 of the
Agreement.

The Shareholder understands that if the Agreement is terminated in accordance
with its terms, the Shareholder will be released from all obligations under this
Lock-Up Agreement. This Lock-Up Agreement automatically terminates on the expiry
of the Restricted Period.

This Lock-Up Agreement sets out the entire agreement and understanding between
the Parties in respect of the subject matter of this Lock-Up Agreement.

This Lock-Up Agreement may be executed in any number of counterparts (including
facsimile or PDF), each of which when executed and delivered, shall be deemed an
original, but all the counterparts together shall constitute one and the same
instrument.

This Lock-Up Agreement has been entered into as on the date stated at the
beginning of it.



[spacer.gif]   [spacer.gif]   [spacer.gif] Signed by   )      for and on behalf
of   )      Celsus Therapeutics Plc   Director      Signed by   )      for and
on behalf of   )      RPC Pharma Limited   Director     

2

--------------------------------------------------------------------------------